Case 4:21-cv-10693-MFL-KGA ECF No. 13, PageID.37 Filed 08/17/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DARRYL TELLIS,

                    Plaintiff,                              Case No. 21-cv-10693
                                                            Hon. Matthew F. Leitman
v.

UNKNOWN SUPERVISOR and
UNKNOWN NURSE,

               Defendants.
__________________________________________________________________/

           ORDER GRANTING PLAINTIFF’S LETTER-MOTION
               FOR EXTENSION OF TIME (ECF NO. 12)

      Plaintiff Darryl Tellis, who is currently incarcerated at the Handlon

Correctional Facility in Ionia, Michigan, filed a pro se complaint under 42 U.S.C. §

1983, but failed to pay the filing fee or file the necessary papers to proceed in forma

pauperis. The Court ordered Plaintiff to correct the filing deficiency by July 30,

2021 or risk dismissal of the complaint. (ECF No. 9.) Plaintiff has filed a letter

asking the Court to hold the case in abeyance to allow him additional time to obtain

and file the necessary papers. (ECF No. 12.) The Court construes this letter as a

request for an extension of time. The request is reasonable and the Court will grant

the motion.
Case 4:21-cv-10693-MFL-KGA ECF No. 13, PageID.38 Filed 08/17/21 Page 2 of 2




      The Court GRANTS Plaintiff’s motion (ECF No. 12) and directs Tellis to

correct the deficiency by September 30, 2021.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: August 17, 2021


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 17, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
